Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The terminal disclaimer filed on January 14, 2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,159,251 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188), and Duke, et al., (“Natural Toxins for Use in Pest Management,” Toxins, 2010, 2, 1943-1963) in further view of Jung et al. (US 2014/0005235 A1) and Mordue (Luntz) and Nisbet, (“Azadirachtin from the neem tree Azadirachta indica: its action against insects,” An. Soc. Entomol. Brasil, 2000, Vol. 29, No. 4, pp 615-632)
Applicant claims a pesticide mixture comprising an effective amount of sabadilla alkaloids and azadirachtin. 
Allison teaches a method of controlling thrips (a type of insect plant pest), with a mixture of sabadilla and pyrethrins (column 2, lines 18-31). The mixture of sabadilla alkaloid taught by Allison is 40-60% sabadilla seed, to 20-30% pyrethrum marc (column 2, lines 63-66). Allison teaches that a mixture of Sabadilla alkaloid with pyrethrins is synergistic (column 1, lines 42-46) to thrips. And also, column 2, lines 18-25). Allison teaches pyrethrum marc contains 0.6 to 0.1 percent by weight of pyrethrins (column 2, lines 28-31). Allison teaches agents added to the mixture, which are closely equivalent to those described in instant claim 9, which include spreaders, sticking agents, dispersing agents (column 4, lines 21-25).
Allison do not expressly teach a combination of sabadilla alkaloids and azadirachtin, wherein sabadilla alkaloid are derived from Schoenocaulon officianle, and are veratridine and/or cevadine, nor the particular ratio of sabadilla alkaloid and azadirachtin. 
However, Duke teaches natural toxins as a source of new chemical classes of pesticides (p. 1943) and Duke teaches as follows: 
3.2.4. Neem (Azadiracta indica) based products (p. 149).
The seeds from the Indian neem tree, Azadirachta indica, are the source of two types of neem-derived botanical insecticides; neem oil and medium polarity extracts. Neem seeds contain more numerous azadirachtin analogs, but the major form is azadirachtin A (Figure 5) and the remaining minor analogs likely contribute little to overall efficacy of the extracts.
Well-known as a potent insect antifeedant, azadiractin A appears to work by blocking the synthesis and release of molting hormones (ecdysteroids) from the prothoracic gland [28], many neem/azadirachtin based products are approved for use as organic insecticides. An added 
3.2.6. Sabadilla (p. 1950)
Sabadilla-based products are derived from the seeds of plants from the genus Schoenocaulon and is predominantly from the sabadilla lily (Schoenocaulon officinale). The activity of sabadilla preparations is primarily due to the alkaloids cevadine and veratridine which typically exist in a 2:1 ratio and are collectively referred to as veratrine [30] (Figure 7). Sabadilla is approved for use in the USA as an organic insecticide. 
Mordue/Nesbit teaches Azadrichtin from the Neem tree (neem seeds) is effective against insects such as locusts (p. 616, column 2, para 1), and those of the orders listed on p. 618, column 1, Table 1, including Lepidoptera, Coleoptera, Hemiptera, Hymenoptera and Orthoptera.
Jung teaches insecticidal composition comprising azadirachtin with compound of formula 1 (p. 31, column 1 line 5, p. 19, column 1, para [0252], line 2), wherein Jung also teaches insecticidal composition comprising Sabadilla alkaloids to formula 1 (p. 32, column 2, center of column) at ratio of 100:1 to 1:6000 especially from 50:1 to 1:50. (p. 35, column 2, first para). The insecticidal composition are useful for controlling various pests, such as aphids, thrip, mite, mosquito. See, particularly, paragraph [0108].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to make a pesticidal mixture comprising an effective amount of sabadilla alkaloid, such as veratridine or cevadine, and azadirachtin, as the only active ingredients and with the ratio herein, and to use the same for controlling pests.
A person of ordinary skill in the art would have been motivated to make a pesticidal mixture comprising an effective amount of sabadilla alkaloid, such as veratridine or cevadine, In re Kerkhoven, 205 USPQ 1069. Further, the optimization of a result effective parameter, e.g., effective amounts of insecticides in an insecticidal composition, and the ratio between (among) the insecticides, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, the employment of a carrier/excipients in the composition, such as a solvent, would have been within the purview of ordinary skill in the art. 
Claims 14-19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188), and Duke, et al., (“Natural Toxins for Use in Pest Management,” Toxins, 2010, 2, 1943-1963) in further view of Jung et al. (US 2014/0005235 A1) and Mordue (Luntz) and Nisbet, (“Azadirachtin from the neem tree Azadirachta indica: its action against insects,” An. Soc. Entomol. Brasil, 2000, Vol. 29, No. 4, pp 615-632), as applied to claims 1-13 supra, in further view of Babcock et al., (US Patent No. 8,232,301 B2)
The teachings of Allison, J. R.  (US Patent No. 2,726,188), and Duke, et al., Jung et al. US 2014/0005235 A10, and Mordue (Luntz) and Nisbet have been discussed above.
The cited references, as a whole, do not teach expressly the amounts of the pesticides applied to the field.
However, Babcock teaches pesticidal mixtures that include sabadilla and pyrethrin (column 9, lines 45, and 51) and method of using the same to control pests such as aphids and other sucking insects (column 1, lines 34-36), and in other embodiments wherein the pests include flies, beetles, roaches, arachnids (such as mites), and white flies (column 7, complete). Babcock teaches that in general, concentrations from about 0.01 grams of pesticide per hectare to about 5000 grams of pesticide per hectare are expected to provide good control (column 15, lines 1-3), which includes the instant claims 13-18, descriptions of 10 to about 700 grams per hectare (including the further limitations up to 15-60 grams per hectare). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to apply a insecticidal mixture of azadirachtin and sabadilla alkaloid to a field or pest’s environment in the amounts herein defined. 
A person of ordinary skill in the art would have been motivated to apply an insecticidal mixture of azadirachtin and sabadilla alkaloid to a field or pest’s environment in the amounts herein defined because the amounts employed herein substantially overlap, or within, the known amounts employed in the field/environment. Further, the optimization of a result effective parameter, e.g., effective amounts of insecticides applied on the field, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
Claims 1-3, 5-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188), and Duke, et al., (“Natural Toxins for Use in Pest Management,” Toxins, 2010, 2, 1943-1963) in further view of Jung et al. (US 2014/0005235 A1) and Mordue (Luntz) and Nisbet, (“Azadirachtin from the neem tree Azadirachta indica: its action .
Teachings of Allison, J. R., Duke, et al., Jung et al. and Mordue (Luntz) and Nisbet have been discussed above. Holz provides further motivation to selected sabadilla alkaloid and azadirachtin among the known pesticides. Particularly, Holz teach an organic insecticidal composition comprising a botanic insecticide selected from the group consisting of rotenone, pyrethrum, sabadilla, neem (azadirachtin),  rynania and mixture thereof. All the botanic insecticides are biodegradable, and thus do not have long lasting environmental impact. See, particularly, paragraphs [0014] to [0015] and the claims.
Claims 14-19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Allison, J. R.  (US Patent No. 2,726,188), and Duke, et al., (“Natural Toxins for Use in Pest Management,” Toxins, 2010, 2, 1943-1963) in further view of Jung et al. (US 2014/0005235 A1) and Mordue (Luntz) and Nisbet, (“Azadirachtin from the neem tree Azadirachta indica: its action against insects,” An. Soc. Entomol. Brasil, 2000, Vol. 29, No. 4, pp 615-632), as applied to claims 1-13 supra, in further view of Babcock et al., US Patent No. 8,232,301 B2 for reasons discussed above, and in further view of Holz  (US 20080293571 A1, IDS).
Teachings of Allison, J. R., Duke, et al., Jung et al.,  Mordue (Luntz) and Nisbet, Babcock et al have been discussed above. Holz provides further motivation to selected sabadilla alkaloid and azadirachtin among the known pesticides. Particularly, Holz teach an organic insecticidal composition comprising a botanic insecticide selected from the group consisting of rotenone, pyrethrum, sabadilla, neem (azadirachtin), rynania and mixture thereof. All the botanic insecticides are biodegradable, and thus do not have long lasting environmental impact. See, particularly, paragraphs [0014] to [0015] and the claims.
Response to the Arguments
Applicants’ amendments and remarks submitted January 14, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above. 	
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation are found in the references themselves and in the knowledge generally available to one of ordinary skill in the art. Particularly, the cited prior art as a whole teach that both sabadilla alkaloids and azadirachtin are old and well-known pesticides/insecticides and are known to be used alone or in combination with other known insecticides. Note, it is a knowledge generally available to one of ordinary skill in the art to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. 
As to applicants’ remarks that the cited references are directed to mixtures comprising pesticides other than sabadilla alkaloids and azadirachtin, wherein the claim herein require the exclusion of other pesticides, the examiner notes that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). The cited references disclosed that sabadilla alkaloids and azadirachtin, as old and well-known pesticides, have been known to be used alone or in combination with others. Thus, the use of a mixture of sabadilla alkaloids and azadirachtin without other pesticides would have been obvious.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627